Sloane, J.,
— After the master’s hearing in this case (January 22, 1943) and before the master filed his report (February 20,1943) recommending a divorce, respondent husband died (February 11,1943). The action is therefore abated.
Death dissolved the marital tie and there is nothing further for this court to do. “It is physically and logically impossible for any decree to dissolve a tie which is already dissolved by nature — by act of God”; Stanhope v. Stanhope, L. R. 11 P. D. 103 (1886), 82 Am. Dec. 198, referred to in Hammond v. Hammond, 9 D. & C. 228, 229 (1927). Upperman v. Upperman, *418119 Pa. Superior Ct. 341 (1935), is different because there a final decree had been enforced.